DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 22, 28-30, 31, 33, 35-37, 41-48, 50 – 51, and 54-55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hashimoto et al (US 5,554,980) in view of Dawson et al (US 7,030,856) further in view of Beierwaltes et al (US 2005/0050478 hereinafter Beierwaltes) in view of Ide et al (US 5,598,187 hereinafter Ide). 

As to claims 22 and 50, Hashimoto a handheld motion control system (remote control unit 1, Fig. 1) comprising: 
a handheld device (remote control unit 1, Fig. 1) including;
a motion detector having an acceleration sensor (19, 19a, Fig. 62); 
a device locator configured to identify and select a device to be controlled from among a plurality of devices (each icon 222 in Figs. 6 corresponds to a device to be 
a wireless communication interface configured to communicate information obtained by the motion detector to a processing apparatus of the selected device configured to obtain the information from the wireless communication interface to process the information (col. 16, lines 29-53 for example), 
a user defined selection gesture based on a software application of the handheld device that is in use when the particular motion is recognized (Figures 8 – 9.  Column 16, Lines 1 – 7), the user defined selection gesture includes movement of the handheld device along a path traveled between a beginning point and an end point (Column 15, Lines 25 – 64).
Hashimoto does not explicitly disclose the motion detector having a three-axis acceleration sensor and wherein the selection gesture being a predefined movement of the handheld device with respect to a reference position.  However, in the same field of endeavor Dawson teaches a remote controller comprising a motion detector having a three-axis acceleration sensor (col. 4, lines 46-57) and wherein the selection gesture being a predefined movement (col 6, lines 28-37) of the handheld device with respect to a reference position (col. 5, lines 8-16).  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the motion detector of Hashimoto to have three-axis acceleration sensor as taught by Dawson so as to use the acceleration data from acceleration detector to derive the relative roll, pitch, and yaw of the controller when it is moved from the first position to the second position (col. 4, 
Hashimoto as modified by Dawson does not disclose the handheld device is operable to provide feedback information to notify a user that a particular motion of the handheld device is recognized as a user defined selection gesture.  However, Beierwaltes teaches a portable device (keypad 110, Fig. 1) is operable to provide visual feedback to the user by lighting an LED when a function on the keypad is selected ([0045]) based on an application ([0046].  Beierwaltes discloses that different lighting modes may be adjusted.  The different modes are deemed as the “application.”) of the handheld device that is in use when the particular motion is recognized. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the handheld device of Hashimoto as modified by Dawson to have the visual feedback feature as taught by Beierwaltes so as to provide visual feedback to user to confirm the desired action is activated.
Hashimoto as modified by Dawson and Beierwaltes et al does not disclose the handheld device is operable to enable the selection and amplification of a dominant motion along the path and reduction of movement detection along at least one other path, the amplification being based on any one of magnitude of acceleration, speed of motion, and a ratio of a motion in one direction in another direction.  However, Ide teaches selection and amplification of a dominant motion along the path (Figures 7a and 7b, Elements 31a and 31b.  Column 8, Lines 50 – 62) and reduction of movement detection along at least one other path (Column 8, Lines 45 – 49), the amplification (Figures 7a and 7b, Elements 31a and 31b.  Column 8, Lines 50 – 62) being based on 
As to claim 28, Beierwaltes teaches the feedback information in an audio format (last line in [0045]).
As to claims 29 and 37, Hashimoto as modified by Dawson and Beierwaltes does not teach the feedback information is in a vibratory format.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the feedback information of Hashimoto as modified by Dawson and Beierwaltes to be a vibratory format so as to provide variety feedback indications to the user.
As to claim 31, Fig. 6 of Hashimoto teaches the processing apparatus is a component of a television.
As to claims 33 and 35, Beierwaltes teaches to provide visual feedback or audio feedback to the user.
As to claim 36, Hashimoto teaches the handheld device comprising a user interface (key switch or button).
As to claims 30, 41, 43, Hashimoto teaches the control processor is capable of controlling a LD (laser disk) player.  Hashimoto as modified by Dawson does not disclose the processing apparatus is a component of a DVD player, or processing 
As to claim 42, Hashimoto as modified by Dawson does not disclose the motion detector is operable to allow a user to reset a base reference position of the handheld device. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the motion detector of Hashimoto as modified to have the feature as claimed in order to detect the orientation of the handheld device from the base reference position accurately. 
As to claim 44, Hashimoto teaches the processing apparatus is operable to provide a navigation menu (see Fig. 5).
As to claim 45, Hashimoto teaches the processing apparatus is operable to provide time and data information (see Fig. 11).
As to claims 46 and 47, Ide teaches a spatial motion pattern input system (1, Fig. 1) comprising a gesture mapping database (col. 14, lines 7-42). 
As to claim 48, Ide teaches the gesture data is operable to record a gesture made by a user (col. 14, lines 7-42).
As to claim 51, Dawson et al. teaches the gesture enables the user to perform a plurality of functions (col 6, lines 38-47).
.


Claim 23-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hashimoto, Dawson, Beierwaltes et al. and Ide as applied to claim 22 above, and further in view of Ozaki et al (US 6,342,915 hereinafter Ozaki).
As to claims 23-25, Hashimoto as modified by Dawson and Beierwaltes et al does not disclose the handheld device further comprises a camera.  However, Ozaki teaches a remote control device (worker's device 6) comprising a three-axis acceleration sensor (18, col. 5, lines 21-23) and a camera (12) for inputting image data.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the handheld device of Hashimoto as modified by Dawson to have a camera as taught by Ozaki for providing image data to the display screen.   
Hashimoto as modified by Dawson and Ozaki does not disclose the camera is positioned along a third axis perpendicular to each of a first axis and a second axis of the acceleration sensor, or in a direction along a longitudinal side of the handheld device or is parallel to a mounting surface of the acceleration sensor.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hashimoto as modified by Dawson and Ozaki to have the camera to be In re Japikse, 86 USPQ 70.


Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hashimoto, Dawson, Beierwaltes et al. and Ide as applied to claim 22 above, and further in view of Lapidot (WO 01/86920).
As to claim 26, Hashimoto as modified by Dawson and Beierwaltes et al does not disclose the motion detector of the handheld device including a processor operable to allow a user to repeatedly selectively engage and disengaged motion sensitivity.  However, Lapidot teaches a handheld device comprising a three position switch (see Fig. 5) which selectively switching the control functions of the motion detector (see page 9, line 21 to page 10, line 14; in N condition, the use of movement to control functions of the device is disabled).  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the motion detector of Hashimoto as modified by Dawson to have the feature as taught by Lapidot so as to avoid accidental activation of the device by movement that is not intended by the user (page 9, lines 21-22 of Lapidot).


Claims 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hashimoto, Dawson, Beierwaltes et al. and Ide as applied to claim 22 above, and further in view of Ishida (US 2004/0061621).
.


Claims 34 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hashimoto, Dawson, Beierwaltes et al. and Ide as applied to claim 22 above, and further in view of Lundqvist (US 6,424,844).
As to claim 34, Hashimoto as modified by Dawson and Beierwaltes et al does not disclose the handheld device comprising a unit that notifies a user of a battery level.  It is well known in the art that a portable device comprising a LCD for displaying battery level (col. 3, lines 6-9 of Lundqvist).  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the handheld device of Hashimoto as modified by Dawson to have a feature of battery level indication as taught by Lundqvist so as to provide battery level indication to the user.


Claims 38-40  are rejected under 35 U.S.C. 103(a) as being unpatentable over Hashimoto, Dawson, Beierwaltes et al., Ide and Ozaki as applied to claims 23-25 above, and further in view of Vaananen et al (US 2002/0175896 hereinafter Vaananen).
As to claims 38-40, Hashimoto as modified by Dawson, Beierwaltes et al and Ozaki does not disclose the camera is configured to provide information used for a distance measurement. However, Vaananen teaches it is well known in the art that a handheld device comprising a camera, therein the camera provides information used for a distance measurement ([0083] for example). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the camera of Hashimoto as modified by Dawson and Ozaki to provide information used for a distance measurement as taught by Vaananen thus when the orientation and position of the handheld device changes, the viewing angle measured by the camera also changed so as to improve the viewing angle of the display.


Claim 49 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hashimoto, Dawson, Beierwaltes et al. and Ide as applied to claim 22 above, and further in view of O’Connor et al (US 2005/0114641 hereinafter O'Connor).
As to Claim 49, Dawson teaches a remote controller comprising a motion detector having a three-axis acceleration sensor for detecting the tile and translation motion of the remote controller (col. 4, lines 46-57). Hashimoto as modified by Dawson and Beierwaltes et al does not disclose the motion control system comprising a camera, 
However, in the same field of endeavor O’Connor teaches the motion control device comprising a plurality of sensors (190 in Fig. 2), wherein the motion of the motion control system is detected by an acceleration sensor and a camera [0019]. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the motion control system of Hashimoto as modified by Dawson to the feature as taught by O’Connor so as to use the acceleration data from acceleration detector to derive the relative roll, pitch, and yaw of the controller when it is moved from the first position to the second position (col. 4, lines 52-55 of Dawson) to accurately determine the handheld device in three dimensional space.


Claim 56 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hashimoto, Dawson, Beierwaltes et al. and Ide as applied to claim 22 above, and further in view of Johnson et al. (U.S. Patent No. 5,195,098)
As to claim 56, Hashimoto as modified by Dawson and Beierwaltes et al does not disclose wherein the handheld device is operable to automatically change the noise threshold.
However, in the same field of endeavor Johnson et al. teaches wherein the handheld device is operable to automatically change the noise threshold (Column 14, Lines 4 – 18).  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the motion control system of Hashimoto as .


Response to Arguments
Regarding the first argument, in which the applicant asserts that the prior art of record, specifically Ide, fails to disclose at least the newly amended limitation of at least Claim 22.  The examiner respectfully disagrees with the applicant’s assertion.  Ide discloses “At this time, if necessary, a noise eliminating process is performed.  Next, the two amplified signals are each supplied to the velocity detectors 32a, 32b, which convert the voltage signals corresponding to the accelerations with two directions into voltage signals corresponding to moving velocities in two directions by integration (Column 8, Lines 48 – 62).”  Therefore, Ide et al. teaches that noise can be eliminated from a signal (movement in another direction) and that amplification is done based on the velocity (speed).  The Office is unmoved by the applicant’s argument and the rejection is maintained.
All other arguments are deemed moot in light of the above rejection and/or the response to the first argument.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625